UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6821



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FERNANDO Q. LENNON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-00-81, CA-02-28-4)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fernando Q. Lennon, Appellant Pro Se. Matthew Woodrow Hoffman,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fernando Q. Lennon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and the district court’s opinion and conclude

on the reasoning of the district court that Lennon has not made a

substantial showing of the denial of a constitutional right.   See

United States v. Lennon, Nos. CR-00-81; CA-02-28-4 (E.D. Va. Apr.

19, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2